Citation Nr: 1132279	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 28, 2001 for the grant of service connection for cystic acne, to include pseudofolliculitis with scars and hair loss.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1988 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision issued by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for cystic acne and assigned an initial rating, effective as of March 28, 2001.

In a March 2004 notice of disagreement (NOD), the Veteran indicated that he generally objected to the grant of service connection for cystic acne; further detail regarding the substance of his disagreement was not provided.  This communication has been liberally interpreted as constituting a NOD with the effective date for the grant of service connection.

In March 2006, the Board remanded the claims for service connection for pseudofolliculitis and hair loss for further development and remanded the claim for an increased rating for cystic acne to allow a statement of the case (SOC) to be issued.  A June 2006 rating decision granted service connection for pseudofolliculitis and hair loss and restyled the Veteran's service connected cystic acne to encompass these disabilities.  A SOC addressing the claim for an increased rating for cystic acne was issued in July 2006; a substantive appeal was not received, and the appeal was closed.  Therefore, these claims are not on appeal.

The Veteran testified before the undersigned at a December 2008 hearing at the RO (Travel Board hearing).  A hearing transcript has been associated with the claims file.

The Board denied the instant claim in a February 2009 decision.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC).  A January 2011 Memorandum Decision vacated the February 2009 denial of the instant claim and remanded the matter to the Board for additional adjudication.

Additional evidence pertinent to the claim on appeal was submitted in June 2011 and subsequent to the issuance of the August 2007 statement of the case (SOC). This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The effective date for the grant of service connection turns on when the Veteran submitted the claim for service connection.

The Veteran argues that the appropriate effective date for the grant of service connection for cystic acne should be June 9, 1993, the date his formal claim was purportedly filed at VA.  The RO had determined that the earliest document which could be construed as a claim for service connection for this disability was a March 28, 2001 informal claim filed by the Veteran; because VA had no record of receiving the purported June 9, 1993 formal claim.

In December 2008, the Veteran submitted a copy of a completed Application for Compensation or Pension (VA Form 21-526) which contained a date stamp of "JUN 9 1993" in the upper right hand corner of the document and in an area reserved for a VA date stamp.  

The Veteran testified at the Travel Board hearing that he personally submitted the completed formal application in 1993 and was given a copy of the date stamped application by a VA employee.  He also testified that he was never notified of any decision and simply thought this 1993 claim had been denied.  He has also averred that VA lost or misplaced his formal claim due to the confusion surrounding a physical move of the RO, which occurred around this time.

The Court found that the Board's previous decision contained inadequate reasons and bases for not accepting the date on the VA Form 21-526 as the date of claim.  Further investigation is required to determine the authenticity of the form submitted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should undertake a forensic investigation to determine whether the completed Application for Compensation or Pension (VA Form 21-526) showing a June 9, 1993 date stamp was received by VA.  This determination necessarily involves a determination as to the authenticity of the date stamp on the form submitted by the Veteran in December 2008.

In conducting this investigation it may be necessary to request assistance from VA's Office of the Inspector General, and to request clarification from the Oakland (formerly San Francisco) RO, as to whether the stamp on the form submitted by the Veteran is consistent with stamps used by that RO in 1993.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

